*575On Motion for Rehearing.
Appellee contends that this court erroneously applied the standard for cases of parental rights termination and permanent custody awards to the case at bar, which involves the award of temporary custody to a third party in a contest with the natural parent. Specifically, appellee argues that where temporary custody is sought by a third party based upon an allegation that the child is deprived, such deprivation need not be shown by clear and convincing evidence, nor is it required that the natural parent be shown to be unfit. We disagree.
Where deprivation forms the predicate upon which the third party seeks a temporary transfer of the child’s legal custody, in order to support such disposition the child must first be adjudicated to be a deprived child. See OCGA §§ 15-11-33 (b) (1) (Code Ann. § 24A-2201); 15-11-34 (a) (2) (A) (Code Ann. § 24A-2301). See also OCGA § 15-11-33 (a) (Code Ann. § 24A-2201). By statute, that finding of deprivation must be made by “clear and convincing evidence.” OCGA § 15-11-33 (b) (1) (Code Ann. § 24A-2201). The provisions governing the evidentiary standard to be used in a determination of deprivation do not differentiate between cases of parental rights termination and those involving transfers of custody, either permanent or temporary. We, therefore, adhere to the view advanced in our original opinion. In cases brought by a third party against the natural parent and alleging deprivation, the “clear and convincing” standard of evidence applies with equal force to petitions for temporary custody as well as to any permanent transfer of custody or termination of parental rights.
Additionally, we reaffirm the position taken in our original opinion that a showing of parental unfitness is required in cases of temporary custody sought by a third party. Accord, In re M. M. A., 166 Ga. App. 620 (305 SE2d 139) (1983). Parental unfitness is “ ‘caused either by intentional or unintentional misconduct resulting in abuse or neglect of the child, or by what is tantamount to physical or mental incapability to care for the child.’ ” Chancey v. D. H. R., 156 Ga. App. 338, 340 (274 SE2d 728) (1980), quoting Ray v. D. H. R., 155 Ga. App. 81, 88 (270 SE2d 303) (1980). A finding of parental unfitness is essential to support an adjudication of present deprivation where parental rights are terminated as well as the transfer of permanent custody to a third party. See Blackburn v. Blackburn, 249 Ga. 689 (292 SE2d 821) (1982); In re Suggs, 249 Ga. 365 (291 SE2d 233) (1982); Hooks v. Baldwin County DFCS, 162 Ga. App. 142 (290 SE2d 356) (1982). This finding is based upon evidence presented during the adjudicatory stage of the proceedings and is utilized in determining *576the threshold issue of present deprivation. Any ruling by the trial court in the dispositional stage changing the legal custody of the child or terminating parental rights must, in cases of this sort, be grounded upon a finding that the child is at the present time a deprived child.1
While we realize that the disposition in a deprivation proceeding may vary in severity, i.e., length of time,2 the result may be removal of the child from the natural parent. We find no valid rationale for applying differing standards in arriving at the threshold determination of present deprivation.

Judgment adhered to.


 Additional findings are required for termination of parental rights. OCGA § 15-11-51 (a) (2) (Code Ann. § 24A-3201) provides that parental rights may be terminated where the child is deprived “and the court finds that the conditions and causes of the deprivation are likely to continue or will not be remedied and thát by reason thereof the child is suffering or will probably suffer serious physical, mental, moral, or emotional harm.” See Griffith v. D. H. R., 159 Ga. App. 649 (284 SE2d 666) (1981). The two preceding statutorily required findings are necessary only in cases of termination of parental rights. Notwithstanding appellee’s arguments to the contrary, requiring a showing of parental unfitness for a temporary transfer of custody to a third party does not erase the evidentiary distinction between termination of parental rights and temporary transfer of custody.


 “An order terminating parental rights is without limit as to duration.” OCGA § 15-11-41 (a) (Code Ann. § 24A-2701). An order transferring temporary custody continues in force for a period not to exceed two years in most circumstances. OCGA § 15-ll-41(c) (Code Ann. § 24A-2701). This may, however, be extended under the conditions set out in OCGA § 15-ll-41(c) (1-4) (Code Ann. § 24A-2701).